Citation Nr: 0612945	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-26 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a cardiac disorder, 
claimed as atrial fibrillation, cardiomyopathy, and 
congestive heart failure.

4.  Entitlement to service connection for osteoarthritis.

5.  Entitlement to service connection for iron deficiency 
anemia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a Travel Board hearing in February 
2006.  During the hearing, he submitted a statement 
indicating that he wished to withdraw the appeal on the 
issues of service connection for cataracts, glaucoma, 
residuals of teeth falling out, hyperlipidemia, and cocaine 
abuse.  Therefore, the issues remaining before the Board are 
as stated above. 

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran did not have "service in the Republic of 
Vietnam" for purposes of presumptive service connection; 
actual exposure to herbicides in service in Vietnam is not 
shown.

2.  There is no evidence of diabetes mellitus in service or 
for many years thereafter, and no competent, probative 
evidence of a nexus between the veteran's diabetes mellitus 
and his period of service from March 1966 to July 1970.

3.  There is no evidence of a cardiac disorder, claimed as 
atrial fibrillation, cardiomyopathy, and congestive heart 
failure, in service or for many years thereafter, and no 
competent, probative evidence of a nexus between the 
veteran's cardiac disorder and his period of service from 
March 1966 to July 1970.

4.  There is no evidence of osteoarthritis in service or for 
many years thereafter, and no competent, probative evidence 
of a nexus between the veteran's osteoarthritis and his 
period of service from March 1966 to July 1970.

5.  There is no evidence of iron deficiency anemia in service 
or for many years thereafter, and no competent, probative 
evidence of a nexus between the veteran's iron deficiency 
anemia and his period of service from March 1966 to July 
1970.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2005).  

2.  Service connection for a cardiac disorder, claimed as 
atrial fibrillation, cardiomyopathy, and congestive heart 
failure is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2005).
3.  Service connection for osteoarthritis is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

4.  Service connection for iron deficiency anemia is not 
established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, diabetes 
mellitus, and certain cardiac disorders, are presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year of the date of separation from service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Presumptive diseases include Type II 
diabetes mellitus.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  A veteran who had service in the Republic of 
Vietnam from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).  

The veteran also alleges that some or all of his disorders 
may be due to chemical exposure during participation in 
Project SHAD (Shipboard Hazard and Defense).  Project SHAD 
was part of a larger effort called Project 112, which was a 
comprehensive program initiated in 1962 by the Department of 
Defense to protect and defend against potential chemical and 
biological warfare threats.  Project SHAD encompassed a 
series of tests by the Department of Defense to determine the 
vulnerability of U.S. warships to attack with chemical and 
biological warfare agents and the potential risk to American 
forces posed by those agents.  

An electronic communication dated in November 2002 from VA's 
SHAD Project Manager confirmed that the veteran was aboard 
the USS Thomas during the SHAD test "Scarlet Sage," 
conducted in February and March 1966.  Project SHAD 
information indicates that the stimulant used for Scarlet 
Sage was Bacillus subtilis var. niger, also called Bacillus 
globigii (BG).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).  

Initially, the Board finds no evidence of diabetes mellitus, 
a specified cardiac disorder, or osteoarthritis within one 
year after the veteran's separation from service in July 
1970.  Therefore, presumptive service connection for chronic 
disease is not for application.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, the Board finds that service connection for 
diabetes mellitus on a presumptive basis is not warranted.  
Specifically, the evidence fails to demonstrate that the 
veteran had "service in the Republic of Vietnam" for 
purposes of the presumption.  The veteran served in the U.S. 
Navy, largely onboard the destroyers the USS Thomas and the 
USS Walke.  He alleges that the ships docked or anchored 
nearby, that he had contact with other vessels that had 
docked at Vietnam, and that he actually went into Vietnam to 
get mail or to go to movies.  

The National Personnel Records Center (NPRC) confirmed in 
January 2003 that the veteran had Vietnam service off the 
coast of Vietnam from July 1966 to May 1967 while onboard the 
USS Thomas.  In addition, service personnel records showed 
that the veteran was onboard the USS Walke from February 1969 
to July 1970.  Deck logs from the USS Walke dated in August 
and September 1969 indicate that it was operating off the 
coast of Vietnam.  However, there is no official confirmation 
that the veteran ever left either ship and physically had 
duty or visitation within the boundaries of Vietnam.  See 
VAOPGCPREC 27-97.  The veteran has provided no evidence to 
support his claim and the evidence in the claims file does 
not indicate that the veteran was ever on land in Vietnam.  
Accordingly, the Board finds that the veteran did not have 
"service in the Republic of Vietnam" for purposes of the 
presumption.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

Absent "service in the Republic of Vietnam," exposure to 
herbicides is not presumed.  An August 2002 communication 
from the NPRC indicated that there was no affirmative 
evidence of actual exposure to herbicides in service.  The 
veteran has not submitted, and the Board is not otherwise 
aware of, any evidence of actual herbicide exposure in 
service.     

Considering the claims on a direct basis, the Board similarly 
finds that service connection must be denied.  Service 
medical records are negative for evidence of diabetes 
mellitus, any cardiac disorder, osteoarthritis, or iron 
deficiency anemia.  In fact, there is no evidence of any of 
the disorders for years after the veteran's separation from 
service in 1970: the first evidence of cardiac disorder and 
arthritis is shown in 1996 and diabetes mellitus in 1997.  
The July 2003 Agent Orange Registry examination report noted 
a history of anemia with slightly low hemoglobin since 1997, 
though normal ferritin levels.  The first mention of iron 
deficiency anemia is in April 2001; although a history of the 
disorder was noted, there was no indication of treatment at 
that time.  Therefore, service connection may not be granted 
based on chronicity in service or continuous post-service 
symptoms of a disorder first seen in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, there is no competent, probative evidence of a 
nexus between any of the disorders and the veteran's period 
of service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  That is, there is no 
probative medical evidence of record that links any of the 
disorders to service, to include the veteran's exposure in 
Project SHAD.  

With respect to diabetes mellitus, the January 2003 VA 
endocrinology examiner specifically found no relationship 
between the disorder and the agent to which the veteran was 
exposed through Project SHAD, providing highly probative 
evidence against this claim.  Further, the December 2002 VA 
cardiology examiner determined that the veteran's cardiac 
problems were the result of hypertension, which is not 
service connected, and past cocaine abuse, providing more 
evidence against this claim.  There is no evidence or opinion 
whatsoever as to the etiology of the veteran's osteoarthritis 
and no probative medical evidence or opinion concerning the 
etiology of the iron deficiency anemia.       

On that point, the Board observes that the July 2003 Agent 
Orange Registry examination, which included diagnoses of 
diabetes mellitus, several cardiac problems, and chronic 
anemia, included the opinion that "any medical condition or 
diagnosis (including all diagnoses and symptoms documented 
for this patient) could possibly be related to exposure to 
herbicides during prior service in Viet Nam."  First, the 
Board notes that the opinion is by its very language 
speculative in nature and therefore not sufficient to 
establish a plausible claim.  Bostain v. West, 11 Vet. App. 
124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Moreover, the opinion is based on the veteran's 
reported history of exposure to Agent Orange in service.  As 
discussed above, in this case, herbicide exposure may not be 
presumed and is not actually demonstrated by the evidence of 
record.  Therefore, the physician's opinion is based on 
inaccurate information.  A medical opinion based on an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993); Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  

Finally, the Board emphasizes that the veteran's personal 
opinion as to the etiology of his disorders is not sufficient 
to establish service connection.  As a lay person, he is not 
competent to offer an opinion on matters of medical 
expertise.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.   

In summary, the Board finds no evidence of diabetes mellitus, 
a cardiac disorder, osteoarthritis, and iron deficiency 
anemia in service or within any applicable presumptive 
period, and no competent, probative evidence of a nexus 
between the disorders and the veteran's period of service.  
Therefore, the preponderance of the evidence is against 
service connection for each disorder at issue.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in August 2002, April 
2003, and December 2004, as well as information provided in 
the February 2003 rating decision and August 2003 statement 
of the case, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
was obligated to obtain or to assist the veteran in obtaining 
and what information or evidence the veteran was responsible 
to provide.  In addition, the August 2003 statement of the 
case and November 2004 supplemental statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Finally, 
the RO provided its initial notice prior to the rating 
decision on appeal, and the December 2004 letter specifically 
asks the veteran to provide any evidence in his possession 
that is pertinent to the appeal.  Thus, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March, 3, 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and several relevant medical examinations 
and opinion.  The RO attempted to secure all private medical 
records as identified and authorized by the veteran, but 
received negative replies to all inquiries.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  

The veteran has submitted service information he obtained 
from the NPRC, copies of photographs, articles, and 
correspondence related to his appeal, as well as numerous 
written statements and oral testimony before the undersigned 
Veterans Law Judge.  By June 2005 letter, he indicated that 
there was no additional evidence to consider.  The Board is 
therefore satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.        


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a cardiac disorder, claimed as atrial 
fibrillation, cardiomyopathy, and congestive heart failure is 
denied.

Service connection for osteoarthritis is denied.

Service connection for iron deficiency anemia is denied. 


REMAND

The RO denied service connection for hypertension in a 
September 1996 and a June 1997 rating decision.  It 
readjudicated and continued to deny the claim in a March 1999 
rating decision after receiving a notice of disagreement in 
December 1997.  The RO provided a statement of the case in 
April 1999.  However, the veteran did not perfect the appeal 
of the June 1997 rating decision by submitting a substantive 
appeal and did not submit a notice of disagreement with the 
March 1999 rating decision.  Therefore, the RO's decisions of 
September 1996, June 1997, and March 1999 are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.   

Review of the claims folder reveals that the RO adjudicated 
the veteran's current claim for service connection for 
hypertension, based on participation in Project SHAD, on the 
merits.  However, the claim only advances a new theory of 
entitlement, not a new claim.  See Ashford v. Brown, 10 Vet. 
App. 120, 123-24 (1997).  The RO has not evaluated whether 
there is new and material evidence to reopen the claim or 
provided the veteran with the appropriate law and 
regulations.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2005) (in effect for claims received on or after August 29, 
2001).  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court specified the type of notice required, in 
addition to the notice described in Dingess/Hartman, 
discussed above, when a claimant petitions to reopen a 
previously finally denied claim with new and material 
evidence.  The RO has not provided the veteran with this 
notice. 

Based on this recent case, the Board can not fully adjudicate 
is claim.  

Given these deficiencies, the Board finds that adjudicating 
the appeal at this time would result in prejudice to the 
veteran.  Accordingly, the case is REMANDED for the following 
action:

1.  Provide the veteran with the notice 
required by Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March, 3, 2006) and Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006) 
concerning the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
hypertension.  Afford the applicable 
opportunity to respond.

2.  Readjudicate the issue of whether new 
and material evidence has been received to 
reopen a claim for service connection for 
hypertension.  If the claim remains 
denied, furnish the veteran and his 
representative a supplemental statement of 
the case, including all applicable laws 
and regulations, and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


